— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered July 24, 1989, convicting him of burglary in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Under the totality of the circumstances, we find that the defendant was not deprived of his constitutional right to the effective assistance of counsel (see, People v Baldi, 54 NY2d 137; People v Vega, 158 AD2d 258).
The defendant’s contention that the sentence is excessive is without merit (see, People v Kazepis, 101 AD2d 816). The defendant pleaded guilty with the understanding that he would receive the sentence which was imposed. Bracken, J. P., Kooper, Lawrence, Balletta and O’Brien, JJ., concur.